Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 09/26/19, assigned serial 16/498324 and title “Robot and method of controlling the same”.
2.	 The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. Thus, it is found that the application is now in condition for allowance.
As per claim 1, the prior art of record does not disclose a robot comprises a memory configured to store information on priorities of identifiable physical stimuli and performable operations, and wherein a processor is configured to perform control to stop or terminate the operation which is being performed or ignore the identified physical stimulus based on priority of the identified physical stimulus and priority of the operation which is being performed.  This limitation in 
As per claim 12, the prior art of record does not disclose a method of controlling a robot, the method comprising wherein performing control to stop or terminate an operation based on identified physical stimulus and outputting a GUI corresponding to the identified physical stimulus are performed based on priority of the identified physical stimulus being higher than that of the operation which is being performed.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 1-3, 5-14, and 16-20 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664